Citation Nr: 0921556	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asthma to include 
as secondary to allergenic rhinitis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2000 until June 
2004.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a October 2007 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Houston, Texas.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a July 2006 claim, the Veteran asserted that her asthma 
was related to allergenic rhinitis and sinusitis.  In a 
subsequent rating decision of October 2007, the Veteran was 
granted service connection for allergenic rhinitis.  

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt of 
a complete, or substantially complete, application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA also requires that an examination be provided where 
VA determines it is necessary to decide the claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005). In this vein, the Court held in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination where the medical evidence of record 
is insufficient for VA to make a decision on the claim.

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.   

In this case, the Veteran was afforded a VA examination in 
July 2007 which only partially addressed the question whether 
medical nexus evidence established a connection between a 
service-connected disability and the Veteran's current 
asthma.  Specifically, the examiner determined only that 
asthma was not due to sinusitis and did not address any other 
possible etiologies including allergenic rhinitis.  Without a 
competent opinion as to the etiology of the Veteran's asthma, 
the Board cannot make a decision on the claim and accordingly 
a new medical examination is required.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo VA 
examination to diagnose all types of 
asthmatic or sinus disease that she may 
have.  The VA examiner is to determine 
whether any current asthmatic symptoms or 
sinusitis are as likely as not (i.e., to 
at least a 50-50 degree of probability) 
related to allergenic rhinitis.  Such 
relation is to include whether asthma of 
any kind is causally related, or was 
aggravated by, allergenic rhinitis.  The 
presence or absence of sinusitis is to be 
ruled in or out.  The claims folder should 
be made available to the examiner.  If the 
VA examiner determines that the Veteran's 
asthma was aggravated by allergenic 
rhinitis, the examiner should attempt to 
establish a baseline of asthmatic 
symptomatology.  It is requested that 
reasoning be afforded in support of any 
opinion provided.

If the VA examiner determines that no 
conclusion regarding the etiology or 
aggravation of asthma may be reached 
without resorting to speculation, the 
examiner is to provide an explanation of 
why this is so.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




